DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the required species election in the reply filed on 5/23/2022 is acknowledged.  Upon further consideration, the species election is withdrawn.
Claims 24-38 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 32-34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 requires that the conditioning of said particles or media occurs prior to contacting the feed with said particles or media.  However, claim 24 states that:
“(a) contacting the feed with negatively charged particles or media,
(b) conditioning the particles or media such that their pH is acidic for a sufficient time
after contact to inactivate one or more viruses present in said feed, and”
The limitation of “after contact” requires that steps (a) and (b) happen in that order.  Therefore, it is unclear how the limitations of claim 28 can further limit claim 24.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 32 recites the broad recitation “at least 0.1mS/cm and at most 25 mS/cm”, and the claim also recites “at least 2 mS/cm and at most 12 mS/cm, at least 3 mS/cm and at most 10 mS/cm, at least 4 mS/cm and at most 7 mS/cm, at least 5 mS/cm and at most 6 mS/cm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 32 recites the broad recitation “pH is at least 3 and at most 9”, and the claim also recites “at least 4.5 and at most 7, at least 5 and at most 6” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 33 recites the broad recitation “pH is at least 2.5 and at most 4.3”, and the claim also recites “at least 3 and at most 4, at least 3.2 and at most 3.9, at least 3.6 and at most 3.8” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 34 recites the broad recitation “at least 1mS/cm and at most 50mS/cm”, and the claim also recites “at least 5 mS/cm and at most 20 mS/cm, at least 7.5 mS/cm and at most 15 mS/cm, optionally at least 8 mS/cm and at most 13 mS/cm, more optionally at least 9 mS/cm and at most 12 mS/cm, at least 10 mS/cm and at most 11 mS/cm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 33 and 36 recite, “preferably” which is in indefinite since it is interpreted to be a suggested embodiment of the claim, but not a definitive requirement of the claim.  In other words, does the claim require the claim limitations that follow the work “preferably” or not.  

Claim 36 recites the limitation "unclarified feed" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-27, 29, 30, 31, 35, 37 and 38 are rejected under 35 U.S.C. 102a1 as being anticipated by Lebreton et al. (WO/2009/058812).
The claimed invention is drawn to a method for combined virus inactivation and purification of a feed containing a protein of interest comprising the steps of:

(a) contacting the feed with negatively charged particles or media,
(b) conditioning the particles or media such that their pH is acidic for a sufficient time
after contact to inactivate one or more viruses present in said feed, and
(c) eluting said protein of interest from said particles or media.

Wherein, prior to step (a), the pH of said feed is adjusted such that it is below the isolectric point (pI) of said protein of interest.
Wherein elution of said protein occurs at a pH of 3 to 9 or S to 8.
Wherein elution of said protein occurs at a conductivity of at least 0.1 mS/cm.
The method also requires comprising the steps of:
- conditioning the feed such that its conductivity is at most 15 mS/cm and its pH is
at least 3,
- contacting the feed with negatively charged particles or media,
- conditioning the particles or media such that their pH is at most 4.5 and maintain
said pH for at least 1 min or 5 min, and
- conditioning the particles or media such that their conductivity is at least 5 mS/cm
and its pH is of from 5 to 8 thereby eluting the protein of interest.
The feed is a clarified feed.
The method further comprising before and/or after the viral inactivation step the steps of:
- conditioning the particles or media such that its conductivity is below the protein elution
conductivity thereby removing non-target molecules from said particles or media, and/or
- conditioning the pH.

Wherein the contacting step comprises introducing the feed into a separation device having negatively charged particles and media.

The claimed invention further requires wherein the particles or media in step (b) are conditioned for at least 1 minute; the method comprising the steps of:
- conditioning the feed such that its conductivity is at most 15 mS/cm and its pH is
at least 3,
- contacting the feed with negatively charged particles or media,
- conditioning the particles or media such that their pH is at most 4.5 and maintain
said pH for at least 1 min or 5 min, and
- conditioning the particles or media such that their conductivity is at least 5 mS/cm
and its pH is of from 5 to 8 thereby eluting the protein of interest.
The method also requires that prior to step (a) the feed is conditioned such that the conductivity of said feed is at most 25 mS/cm.


Lebreton et al. teach the use of cation exchange chromatography to purify antibodies from potentially contaminated solutions (feed).  The contamination includes cellular by-products and viruses. [see page 4, lines 29-34]  Lebreton et al. teach one process of isolating antibodies (protein of interest) by the following steps from page 4:

    PNG
    media_image1.png
    581
    1262
    media_image1.png
    Greyscale

This example of steps while not mentioning inactivation of any virus present would inherently achieve viral inactivation since an acidic pH is used/maintained during the loading of the “composition” onto the cation exchange material.  This material possesses negatively charged particles.  Lebreton et al. also focus on optimizing the isoelectic focusing. [see page 26, line 37]  Furthermore, while Lebreton et al. do not specifically say that the composition is pre-conditioned to have a conductivity of at most 25mS/cm before step (a), conductivity is effected by salt concentrations and the composition containing an antibody would contain salts before and after chromatography purification.  Moreover, Lebreton et al. state that elution of the antibody is achieved by increasing the conductivity by increasing achieving a high salt concentration.  Therefore, Lebreton et al. would have lowered the conductivity of the antibody composition prior to chromatography. 
Lebreton et al. additionally teach that during elution of the antibody, the conductivity of the elution buffer is greater than about 10mS/cm.  Examples of elution buffers have pHs of 5.5. [see page 29, lines 13-23]  
Therefore, Lebreton et al. anticipate the instant invention.   	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648